Citation Nr: 9912374	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for a disorder of the 
lymph nodes.

4.  Entitlement to an increased (compensable) evaluation for 
lumbar syndrome.

5.  Entitlement to an increased (compensable) evaluation for 
gastroesophageal reflux disease.

6.  Entitlement to an increased (compensable) evaluation for 
costochondritis.

7.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities per 38 C.F.R. 
§ 3.324.



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to November 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of July 1997 from the Jackson, Mississippi, 
Regional Office (RO).  

The Board notes that the statement of the case included the 
issue of entitlement to an increased (compensable) evaluation 
for residuals of a right 2nd toenail injury.  The veteran's 
VA Form 9, Appeal to the Board of the Veteran's Appeals, 
includes a statement by the veteran that "[y]our report on 
my right 2nd toenail is correct."  

The Form 9 does not include any indication that the veteran 
wished to perfect an appeal as to this issue.  Accordingly, 
the issue entitlement to an increased (compensable) 
evaluation for residuals of a right 2nd toenail injury has 
not been perfected for appeal and is not currently before the 
Board.

The issues of entitlement to service connection for a 
disorder of the lymph nodes and entitlement to increased 
evaluations for lumbar syndrome, costochondritis, and 
gastroesophageal reflux disease, and entitlement to a 10 
percent evaluation for multiple noncompensable service-
connected disabilities per 38 C.F.R. § 3.324 (1998) will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record, which 
establishes the presence of current prostate disorder.

2.  There is no competent evidence of record, which 
establishes the presence of current right shoulder disorder.


CONCLUSION OF LAWS

1.  The claim for service connection for a prostate disorder 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).

2.  The claim for service connection for a right shoulder 
disorder is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Basis for Service Connection 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

II.  Service Connection for a Prostate Disorder

The veteran contends, in essence, that he incurred a 
disability of the prostate while in service and therefore 
that he is entitled to service connection for this disorder. 

As previously stated, in order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury during 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

The veteran's service medical records (SMR's) have been 
associated with the claims folders.  The evidence of record 
demonstrates that the veteran was seen on several occasions 
during 1995 for genitourinary complaints.  An assessment 
rendered in September 1995 includes prostatitis.  He was 
started on medication.  When seen in November 1995 the 
impression was resolving prostatitis.  At the time of the 
November 1995 separation examination, the veteran gave a 
history of kidney stones or blood in his urine. The 
examination clinically evaluated the genitourinary system as 
normal.  A microscopic urinalysis was essentially negative.

A VA examination was conducted in May 1997.  At that time, t 
the veteran gave a history of prostatitis which began in 
1995.  He reported that he was not hospitalized and was seen 
by a civilian doctor.  He reported symptoms, which included 
suprapubic tenderness and discomfort.  He had not had 
hematuria but he stated that his doctor had told him that he 
had red cells in his urine at that time.  He reported that he 
was seen two or three more times on the base for follow-up 
treatment, but urinalysis, at that time was not done.  Since 
that time he reported that he had no further difficulty.  He 
did not have a history of hematuria except that noted above, 
with no passage of urinary calculus, no other urinary tract 
infection, no history of trauma, or abnormal voiding 
patterns.  Upon physical examination the abdomen was soft, 
nontender, with no masses.  External genitalia was that of a 
normal adult male.  A rectal examination revealed that the 
prostate was of normal size, shape, and consistency with no 
nodules.  A urinalysis showed no pertinent abnormality. The 
impression was prostatitis by history.  

To summarize, the service medical records show that the 
veteran was treated for prostatitis.  However, at the time of 
the separation examination no pertinent abnormality was 
reported.  Additionally, the May 1997 VA examination showed 
no clinical evidence of prostatitis.    

The veteran has not submitted any medical evidence nor is 
there any medical evidence of record, which shows a current 
prostate disorder.  Accordingly, this claim is not well 
grounded and must be denied.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

III.  Service Connection for a Right Shoulder Disability


The veteran's SMRs demonstrate that the veteran was treated 
at the dispensary in March 1994 after sustaining an injury to 
the right shoulder while playing basketball.  X-rays were 
negative.  The impression was contusion.  He was seen again 
in June 1995 at which time the impression was right shoulder 
and right chest wall muscle strain.  At the time of the 
separation examination, the veteran gave a history of 
occasional grinding sound in the right shoulder on extreme in 
certain activities.  The examination showed no abnormality 
involving the right shoulder.

A VA medical examination was conducted in May 1997.  At that 
time the veteran stated that he had injured his right 
shoulder playing basketball during his period of active duty 
service.  He reported that it hurt for three or four days.  
He reported that he now experiences a grinding and popping 
sensation in the shoulder with extremes of motion.  He stated 
that he had no significant pain in the right shoulder.  

Upon physical examination the veteran was described as a 
well-developed, well-nourished, male.  There was no evidence 
of deformity or muscular atrophy present in the right 
shoulder.  He reported slight tenderness over the greater 
tuberosity anterolaterally.  He had a range of motion of 180 
degrees flexion, 180 degrees abduction, 90 degrees of 
external rotation, 90 degrees of internal rotation, and 60 
degrees of extension.  He could strongly abduct the right arm 
from his side against resistance.  He was reported as having 
a trace of crepitation with circumduction.  An X-ray 
examination of the right shoulder revealed no pathology.  The 
impression listed on the examination report was that the 
examiner could find no objective evidence of organic 
pathology in the veteran's physical examination or X-ray 
examination to explain his reported symptoms.  No diagnosis 
of a right shoulder disorder was provided.  

To summarize, the service medical records show that the 
veteran was treated for right shoulder complaints.  However, 
the May 1997 VA examination, which included x-rays, did not 
show the presence of a current disability involving the right 
shoulder.  The veteran has not submitted any medical evidence 
nor is there any medical evidence of record, which 
demonstrates a current right shoulder disorder.  Accordingly, 
his claim is not well grounded and must be denied. 



VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Here, the RO 
fulfilled its obligation under section 5103(a) with the 
statement of the case. 


ORDER

Entitlement to service connection for a prostate disorder and 
a right shoulder disorder are denied. 


REMAND

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the appellant 
in the development of evidence pertinent to that claim. 

A review of the record refects that the RO requested the VA 
medical facility to schedule the veteran for orthopedic and 
gastrointestinal examinations.  Subsequently, the VA medical 
center notified the RO that the examinations scheduled on May 
28, 1998 were canceled.  The RO was further informed that 
that veteran was starting summer school on May 28, 1998, and 
could not miss any classes.  He requested that the 
examinations be rescheduled for mid July 1998.  In the 
veteran's substantive appeal, dated in July 1998, he 
requested that the examination be scheduled before August 17, 
1998.  The examinations were rescheduled for November 1998.  
The veteran failed to report for this examination.

As described above, VA physical examinations were scheduled.  
However the veteran failed to report.  38 C.F.R. § 3.655 (b) 
states "When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied."  

The evidence of record does not demonstrate that the veteran 
was made aware of the consequences of failing to report for 
his scheduled medical examinations.  Neither the statement of 
the case, nor the supplemental statement of the case, advise 
the veteran of the provisions of 38 C.F.R. § 3.655 (b).  The 
Board notes that the RO has attempted to accommodate the 
veteran.  However, in view of the apparent scheduling 
conflict and to ensure his right of due process, the Board is 
of the opinion that additional development is required. 

The service medical records reflect that the veteran was 
treated on several occasions during 1995 for sore throats and 
accompanying tender and swollen glands.  The recent VA 
examination found cervical adenopathy.  However, the examiner 
rendered an opinion that the adenopathy did not feel 
pathological at the time of the examination.  The Board is of 
the opinion that another examination is warranted 

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:  

1.  The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
for the disabilities in issue.  The 
veteran should be informed that he is 
free to furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992); Booth v. Brown, 8 
Vet.App. 109 (1995).

2.  The RO should ask the veteran if he is 
willing to report for the VA examinations 
and, if yes, the examinations should be 
rescheduled.  The veteran should be advised 
of the provisions set forth at 38 C.F.R. § 
3.655(b).  Documentation that the veteran was 
so informed must be associated with the 
claims folder.

3.  If the veteran responds in the 
affirmative, a VA examination by an 
orthopedist should be conducted to determine 
the nature and severity of the disabilities 
involving the low back and the 
costochondritis.  In addition to x-rays, any 
indicated testing should be conducted.  The 
claims folder and a copy of this Remand are 
to be made available to the physician for 
review in conjunction with the examination.  
The examiner is requested to conduct range of 
motion testing of the lumbosacral spine and 
any areas associated with the 
costochondritis.  The examiner is requested 
to include the degrees, which constitute 
normal range of motion. T he examiner is 
requested to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  The presence or absence of 
any other symptomatology should also be 
reported. 

4.  A VA examination should be conducted 
by a specialist in gastrointestinal 
disorders in order to determine the 
severity of the veteran's 
gastroesophageal reflux disease.  All 
tests deemed necessary should be 
performed.  A detailed history of the 
frequency and severity of any symptoms 
should be obtained.  The claims folder 
and a copy of this Remand are to be made 
available to the physician for review in 
conjunction with the examination.  

5.  A VA examination should be conducted 
by an appropriate specialist to determine 
nature and severity of any disability 
involving the lymph nodes.  All tests 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand are to be made available to the 
physician for review in conjunction with 
the examination.  If adenopathy is found, 
it is requested that the examiner render 
an opinion as to whether the adenopathy 
is a manifestation of an underlying 
disability.  A complete rational for any 
opinion expressed should be included in 
the examination report.  

6.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) per 
DeLuca v. Brown, 8 Vet. App. 202 (1994).  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and an opportunity to respond.  Thereafter, 
subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  A decision regarding entitlement to a rating of 
10 percent pursuant to 38 C.F.R. § 3.324 will be held in 
abeyance until the requested development has been completed.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

